Citation Nr: 1135510	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in September 2009 when it was remanded for additional development.  

As noted in the Board's September 2009 remand, a June 2008 rating decision denied the Veteran special monthly compensation based on the need for aid and attendance.  His representative made reference to special monthly compensation in August 2009 correspondence.  The Board referred the matter to the RO for clarification as to whether the Veteran sought a new claim for such benefit (and if so, appropriate action).  As it does not appear any action has been taken on this matter, it is again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The September 2009 Board remand directed the RO to arrange for the Veteran to be examined by an appropriate physician to determine whether his chronic liver disease/hepatitis is directly related to his service or was caused or aggravated by either his service-connected residuals of a left forearm shrapnel wound or his service-connected posttraumatic stress disorder (PTSD).  

On December 2009 VA examination, the Veteran reported that he only drank beer, and that after his traumatic Vietnam experiences he used alcohol to prevent reflecting on events in Vietnam.  The examiner concluded, "Although [the Veteran] reportedly abused alcohol as a coping mechanism to deal with his PTSD and depression, this writer cannot make a determination without speculation that his abuse of alcohol was secondary to his PTSD."  The December 2009 VA examination report is nonresponsive to the Board's remand request as it did not resolve whether the Veteran's alcohol abuse is a symptom of his PTSD, and it did not resolve whether the Veteran's chronic liver disease/hepatitis was caused or aggravated by his service-connected PTSD (as secondary to alcohol abuse that is a symptom of PTSD).  In addition, it did not (nor did the March 2011 VA examination report) address whether the Veteran's chronic liver disease/hepatitis was directly related to service.  Hence, it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As the Board noted in its September 2009 remand, the matter of whether the Veteran should be compensated for alcohol abuse disability is inextricably intertwined with the present matter on appeal before the Board, and it must be addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Review of the claims file reveals that such has not been done.  See Stegall, 11 Vet. App. at 271.  Compliance with the Board's remand instructions is not a discretionary matter.  [The RO should be aware that when action sought by the Board in a remand is not completed, and the Board fails to return such case to the RO for completion of action ordered, if the matter is then appealed to the United States Court of Appeals for Veterans Claims (Court), the Court regularly (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) under the Stegall precedent returns the matter to the Board for completion of the action which was sought.]  

Finally, the most recent records of VA treatment associated with the claims file are from January 2011.  As more recent VA treatment records are constructively of record and may contain information pertinent to the Veteran's claim, they must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should secure for association with the claims file updated records of any VA treatment the Veteran has received for his liver disease/hepatitis since January 2011.  

2. The RO should again arrange for the Veteran to be examined by an appropriate physician (other than the December 2009 VA examiner) to determine whether his chronic liver disease/hepatitis is directly related to his service or was caused or aggravated by his service-connected PTSD (as due to alcohol abuse as a symptom of PTSD).  His claims file (including this remand and the September 2009 remand) must be reviewed by the examiner in conjunction with the examination.  All clinical findings should be reported in detail.  Based on review of the Veteran's pertinent medical history, the examiner should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or better probability) that the Veteran's chronic liver disease/hepatitis is related (i.e., caused or aggravated by) to his service, and/or whether it was caused or aggravated by his service-connected PTSD (as due to alcohol abuse as a symptom of PTSD)?  [An affirmative response requires findings both that any alcohol abuse is a symptom of PTSD and that such alcohol abuse caused or aggravated the liver disease/hepatitis.]  

If it is determined that the Veteran's service-connected PTSD did not cause, but aggravated the liver disease/hepatitis, the examiner should indicate the baseline level of severity of the liver disease/hepatitis existing before the aggravation occurred, and the level of severity of such disability after the aggravation.  

All opinions must be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record.  In particular, if the physician finds that the requested medical opinion cannot be made without resort to mere speculation, the examiner must fully explain the rationale for such conclusion.  

3. The RO should then readjudicate the claim, to specifically include the inextricably intertwined matter of whether or not the Veteran's alcohol abuse may be considered service connected (as a symptom of his PTSD).  (If the determination regarding compensation for alcohol abuse as a symptom of PTSD is not favorable to the Veteran, he should be advised that such matter is not before the Board, and would only be before the Board if he files a notice of disagreement in the matter, and a substantive appeal after a SOC is issued.)  If it remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

